                  IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA;ML'L -R P/j 3: 5 j
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA,


        Plaintiff,

V.                                                       CASE NO. CV416-217


FUNDS    SEIZED       FROM    RIVER    CITY
BANK       ACCOUNT           ENDING      IN
XXXX4445, et al.,

        Defendants.




                                       ORDER


        Before    the   Court    is    Plaintiff's     Response    to   the   Court's

Order    to    Show   Cause.    (Doc.    16.)   This   action   was     initiated   by

Plaintiff on August 5, 2016 by filing a verified complaint for

civil forfeiture in rem. (Doc. 1.) On June 10, 2019, this Court

entered an order directing Plaintiff to show cause as to why no

action has been taken in the case. (Doc. 15.) On June 20, 2019,

Plaintiff responded and informed the Court that two defendants

in the associated criminal case have not yet been sentenced and

that, accordingly. Plaintiff has been unable to obtain a Final

Order of Forfeiture. (Doc. 16 at 3.) Additionally, as Plaintiff

noted, this civil forfeiture action                was stayed by order dated

August    8,     2016 until      the    conclusion     of the     related     criminal

case. (Doc. 4.)

       "A district court has inherent authority to manage its own

docket ^so as to achieve the orderly and expeditious disposition
of cases.' " Equity Lifestyle               Properties,    Inc.    v.    Fla.   Mowing

And Landscape Serv.^       Inc., 556 F.3d 1232, 1240 (11th Cir. 2009)

(quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct.

2123, 2132, 115 L.         Ed.    2d   27   (1991)).    Due     to the   nature    and

status   of   this   civil      forfeiture    action,     the    Court   finds    that

this action should be administratively terminated at this time.

The   Clerk   of   Court   is    DIRECTED    to   ADMINISTRATIVELY       CLOSE    THIS


CASE. All parties retain the right to request at any time that

the Court reopen this case.

      SO ORDERED this 8^ day of July 2019.


                                        WILLIAM T. MOORE,
                                        UNITED STATES     DISTRICT COURT
                                        SOUTHERN    DISTRICT     OF GEORGIA
